



Exhibit 10.1
Execution Version
SEPARATION AND RELEASE AGREEMENT


THIS SEPARATION AND RELEASE AGREEMENT (the “Release”) is made by and between TCF
Financial Corporation (collectively with TCF National Bank and its predecessors,
successors, assigns, parents, affiliates, subsidiaries, and related companies
and all of their affiliates, “TCF”), and Craig R. Dahl (the “Executive”) (in the
aggregate, the “Parties”).


WHEREAS, Executive’s employment with TCF will end effective October 27, 2020 and
that such separation is without Cause; and
WHEREAS, pursuant to Executive’s separation and agreement to provide advisory
services to TCF through January 29, 2021, TCF will provide certain payments and
benefits to Executive in accordance with the terms below and that are contingent
upon TCF’s receipt of a general release from Executive;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, it is agreed between the Parties as follows:
1.Advisory Services. Executive agrees to provide post-employment advisory
services to TCF through January 29, 2021 to ensure a smooth transition. Such
services shall be on an as-needed basis as reasonably requested by TCF’s
Executive Chairman, to be performed at such locations and times as necessary.
The level of services is intended to constitute less than 20% of Executive’s
average weekly services to TCF over the prior 36-month period. Compensation for
Executive’s advisory services is incorporated within the payments and benefits
provided hereunder.
 
2.Compensation. Subject to the terms and conditions hereof and Executive’s
continued compliance with the terms and covenants set forth in Section 5 of his
Amended and Restated Employment Agreement with TCF, dated as of November 6, 2019
(the “Employment Agreement”), as well as his cooperation providing the advisory
services described above and conditioned on Executive’s execution and submission
of this Release within 60 days following his employment termination date, with
no revocation, TCF shall pay Executive: (a) one lump sum payment of $11,213,931,
less applicable withholding taxes, on the first payroll date after the Release
becomes enforceable, with all revocation dates having expired, provided that if
such 60-day period spans two calendar years, the payment shall be made in the
second calendar year; (b) $1,500,000, payable in equal monthly installments on
the first day of each month for a period of eighteen months, commencing on May
1, 2021; plus (iii) if Executive elects COBRA coverage, payment of his COBRA
premiums until the earlier of the date on which he is no longer eligible for
COBRA or 24 months from his employment termination date. Executive’s outstanding
equity awards shall vest as of his employment termination date and be paid out
or settled, as applicable, in accordance with their terms for involuntary
employment termination without cause, as defined therein. No payment made under
this Section 2 is a payment made in connection with a Change in Control under
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”).
Executive acknowledges that the payments and benefits provided hereunder are in
full satisfaction of and exceed any payments and benefits owed to Executive
under his Employment Agreement or otherwise, with the exception of benefits that
he has accrued under TCF’s 401(k) Plan, SERP and Deferred Compensation Plan.




- 1 -

--------------------------------------------------------------------------------





3.Releases.


(a)In exchange for the good and valuable consideration set forth herein,
Executive agrees for Executive, Executive’s heirs, administrators,
representatives, executors, successors and assigns (“Releasors”), to irrevocably
and unconditionally release, waive and forever discharge any and all manner of
action, causes of action, claims, rights, promises, charges, suits, damages,
debts, lawsuits, liabilities, rights, due controversies, charges, complaints,
remedies, losses, demands, obligations, costs, expenses, fees (including,
without limitation attorneys’ fees), or any and all other liabilities or claims
of whatsoever nature, whether arising in contract, tort, or any other theory of
action, whether arising in law or in equity, whether known or unknown, choate or
inchoate, matured or unmatured, contingent or fixed, liquidated or unliquidated,
accrued or unaccrued, asserted or unasserted, including, but not limited to, any
claim and/or claim of damages or other relief for tort, breach of contract,
personal injury, negligence, and any other claims of unlawful employment
practices or any other unlawful criterion or circumstance which Executive and
Releasors had, now have, or may have in the future against each or any of TCF,
its parent, divisions, affiliates and related companies or entities, regardless
of its or their form of business organization, any predecessors, successors,
joint ventures, and parents of any Company Entity, and any and all of their
respective past or present directors, officers, shareholders, partners,
employees, consultants, independent contractors, trustees, administrators,
insurers, agents, attorneys, representative and fiduciaries, successors and
assigns including without limitation all persons acting by, through, under or in
concert with any of them (all collectively, the “Released Parties’) for any act
or omission that has occurred up through the date on which Executive signs this
Release.


This Release includes but is not limited to any claims arising under Title VII
of the Civil Rights Act, 42 U.S.C. § 2000e et seq., the Americans with
Disabilities Act, 42 U.S.C. § 12101 et seq., the Age Discrimination in
Employment Act of 1967, 29 U.S.C. § 621 et seq., the Older Workers Benefit
Protection Act, the Employee Retirement Income Security Act (ERISA), 29 U.S.C.
§1001 et seq., the Genetic Information Nondiscrimination Act, 42 U.S.C. § 2000ff
et seq., the Civil Rights Act of 1866, 42 U.S.C. § 1981, the Civil Rights Act of
1991, 42 U.S.C. § 1981a, the Equal Pay Act, 29 U.S. C. § 206(d) et seq., the
Sarbanes-Oxley Act, 15 U.S.C. § 7201 et seq., the National Labor Relations Act,
29 U.S.C. § 151 et seq., the Worker Adjustment and Retraining Notification Act,
29 U.S.C. §2101 et seq., the Uniformed Services Employment and Reemployment
Rights Act of 1994, 38 U.S.C. § 4301 et seq., the Fair Credit Reporting Act, 15
U.S.C. § 1681 et seq., the Minnesota Human Rights Act, Minn. Stat. Chapter 363A,
the Minnesota Pregnancy and Parenting Leave Act, Minn. Stat. § 181.940 et seq.,
the Minnesota Whistleblower Act, Minn. Stat. § 181.931 et seq., Minn. Stat.
Chapter 181, Minn. Stat. § 176.82, Minn. Stat. § 204C.04, Minn. Stat. § 593.50,
the Minneapolis Civil Rights Ordinance, Title 7, the Minneapolis Sick and Safe
Time Ordinance, the St. Paul Earned Sick and Safe Time Ordinance, the. St. Paul
Human Rights Ordinance, and any amendments to any of the above, any claims under
any other federal, state or local law, rule, ordinance or regulation.
This Release also includes any and all claims against the Released Parties,
whether grounded in contract or tort theories, including but not limited to:
breach of contract; tortious interference with contractual relations; claims for
unpaid compensation (including vacation pay and bonuses); claims for punitive
damages or attorneys’ fees; promissory estoppel; detrimental reliance; breach of
the implied covenant of good faith and fair dealing; breach of express or
implied promise; breach of manuals or other policies; breach of fiduciary duty;
assault; battery; fraud; false imprisonment; invasion of privacy; intentional or
negligent misrepresentation; defamation, including libel, slander, discharge
defamation and self-publication defamation; discharge in violation of public
policy; qui tam actions; whistleblower; intentional or negligent infliction of
emotional distress; wrongful discharge, and claims under any other theory,
whether legal or equitable. Executive understands that Executive does not waive
rights or claims based on facts or conditions that may arise after the date on
which he signs this Release.


- 2 -

--------------------------------------------------------------------------------





(b)Executive acknowledges that Executive has read this Release carefully and
understands all of its terms.


(c)Executive understands and agrees that Executive has been advised to consult
with an attorney prior to executing this Release, which he has done.


(d)Executive understands that Executive is entitled to consider this Release for
up to twenty-one (21) days before signing the Release. However, after due
deliberation, Executive may elect to sign this Release without availing himself
of the opportunity to consider its provisions for at least twenty-one (21) days.
Executive hereby acknowledges that any decision to shorten the time for
considering this Release prior to signing it is voluntary, and such decision is
not induced by or through fraud, misrepresentation, or a threat to withdraw or
alter the provisions set forth in this Release in the event Executive elected to
consider this Release for at least twenty-one (21) days prior to signing the
Release.


(e)Executive understands that Executive may revoke this Release as it relates to
any potential claim that could be brought or filed under the Age Discrimination
in Employment Act 29 U.S.C. §§ 621-634, within seven (7) days after the date on
which Executive signs this Release, and that this Release as it relates to such
a claim does not become effective until the expiration of the seven (7) day
period. Executive is also informed of his right to rescind this Release insofar
as it extends to potential claims under the Minnesota Human Rights Act (“MHRA”)
by written notice to TCF within fifteen (15) calendar days following Executive’s
execution of this Release. The 15-day rescission period shall begin to run on
the first calendar day after Executive signs this Release. The 7-day revocation
period and 15-day rescission period shall run concurrently. Any such revocation
or rescission (“the Revocation”) must be made in writing and delivered by hand
or by certified mail, return receipt requested, postmarked on or before the last
day within the applicable period to the General Counsel of TCF (with a copy to
the Chief Human Resources Officer) at the address provided below.


If Executive exercises his right to revoke or rescind any portion of his release
of claims under the ADEA or the MHRA, TCF may, at its option, either nullify
this Release in its entirety, or keep it in effect in all respects other than as
to that portion of his release of claims that Executive has revoked or
rescinded.
(f)In agreeing to sign this Release, Executive is doing so voluntarily and
agrees that Executive has not relied on any oral statements or explanations made
by TCF or its representatives.


(g)Notwithstanding the above, Executive does not release any rights  with
respect to Executive’s rights to be indemnified, if any, in accordance with
applicable laws and TCF’s Articles of Incorporation and Bylaws, or under any
liability insurance policy carried by the Company for the benefit of its current
and past directors, officers and/or employees.


4.Continuing Obligations.


Executive hereby agrees and acknowledges that he is subject to certain
continuing obligations pursuant to Section 5 of the Employment Agreement as
revised in this Section 4 and the advisory services described in Section 1
above. The “Restricted Period” definition in Section 5(b)(v) of the Employment
Agreement is hereby amended to change the Restricted Period duration from 24
months to 36 months; provided, however, that notwithstanding Section 5(c) of the
Employment Agreement, (a) Executive may serve on the Board of Directors of any
organization effective immediately, and (b) after 24 months following employment
termination, Executive may work for any bank or financial institution with
assets less than $50 billion. Executive further acknowledges the validity and
enforceability of his obligations under Section 5 of the


- 3 -

--------------------------------------------------------------------------------





Employment Agreement, as revised herein and Section 1 above, and agrees that
those obligations survive termination of his employment with TCF and shall not
be superseded or otherwise negated by this Release.


5.Non-Disparagement.


Executive agrees not to make, cause to be made, issue, release, publish,
authorize, or confirm any “Disparaging” (as defined below) remarks, comments, or
statements, whether written, oral, or electronic, about TCF, its executives,
past and present Bank and Holding Company Board of Directors and the Executive
Leadership Team, or its products or services. “Disparaging” remarks, comments,
or statements include those that impugn the reputation, goodwill, or legitimate
business interests of TCF or its executives, past and present directors, and the
Executive Leadership Team.
TCF will instruct its Bank and Holding Company Board of Directors, the Executive
Chairman and Executive Leadership Team in place at the time of Executive’s
employment termination, to not to make, cause to be made, issue, release,
publish, authorize, or confirm any “Disparaging” (as defined below) remarks,
comments, or statements, whether written, oral, or electronic, about Executive.
“Disparaging” remarks, comments, or statements include those that impugn the
reputation of Executive.
The Parties agree and acknowledge that this Section is a substantial, material
inducement to the Parties to enter into this Release. It is understood and
agreed that this Section is intended to be and shall be construed in such a way
as to provide the greatest possible protection for each Party against the other.
6.Cooperation. In addition to the advisory services described herein, Executive
agrees to be reasonably available to consult with and cooperate with TCF with
regard to matters about which he has institutional knowledge from his period of
service with TCF.


7.FMLA & FLSA Compliance. Executive represents and warrants that Executive is
not aware of any facts or circumstances that might justify a claim against TCF
for any violation of the Family and Medical Leave Act (“FMLA”). Executive
represents and warrants, following a deliberate consideration of compensation or
benefits to which Employee may be entitled, that Executive has received: (1) any
and all legally protected leave to which Executive may have been entitled,
including but not limited to leave under the FMLA; and (2) any and all wages,
including but not limited to overtime wages, for work Executive performed, as
required under the Fair Labor Standard Act (“FLSA”) or comparable state
statutes.


8.Code Section 409A. Payments and benefits provided under this Agreement are
intended to be exempt from or comply with Code Section 409A, and the provisions
of the Agreement are to be construed accordingly. However, in no event shall TCF
be responsible for any tax or penalty owed by Executive with regard to payments
and benefits provided herein, including any related to Code Section 409A. For
purposes of Code Section 409A, each installment of payments or benefits provided
hereunder is intended to be treated as a separate payment, and the terms
“employment termination” and “termination of employment” or terms of like kind
are intended to constitute “separation from service” under Code Section 409A.
Notwithstanding any provision in this Agreement to the contrary, if Executive is
determined to constitute a “Specified Employee” as defined under Code Section
409A at the time of his employment termination, any payments and benefits
provided hereunder that are not then exempt from Code Section 409A shall be
aggregated and delayed until the earlier of the first day of the seventh month
following Executive’s termination of employment or death, when they shall be
paid in the form of a lump sum. Thereafter, any remaining payments and benefits
shall be paid as if there had been no earlier delay.




- 4 -

--------------------------------------------------------------------------------





9.Notices. Every notice relating to this Release shall be in writing and if
given by mail shall be given by registered or certified mail with return receipt
requested. All notices to TCF shall be delivered to TCF’s General Counsel (with
a copy to the Chief Human Resources Officer) at the following addresses:


TCF General Counsel: 11100 Wayzata Boulevard, Suite 802, Minnetonka, MN 55305


TCF Chief Human Resources Officer: 2301 W. Big Beaver Road, Suite 525, Troy, MI
48084


Any notice to Executive shall be delivered to Executive personally or addressed
to Executive at Executive’s last residence address as then contained in TCF’s
records, or such other address as Executive may designate. Either party by
notice to the other may designate a different address to which notices shall be
addressed. Any notice given by TCF to Executive at Executive’s last designated
address shall be effective to bind any other person who shall acquire rights
hereunder.
10.Governing Law. This Release shall be governed by and construed in accordance
with the laws of the State of Minnesota, without giving effect to conflicts of
laws.


11.Counterparts. This Release may be executed in two (2) or more counterparts,
all of which when taken together shall be considered one (1), and the same
Release and shall become effective when the counterparts have been signed by
each Party and delivered to the other Party; it being understood that both
Parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same.


12.Entire Agreement. This Release, when aggregated with the applicable Sections
of the Employment Agreement and equity award agreements, contains the entire
understanding of the Parties with respect to the subject matter hereof and
together supersedes all prior agreements and understandings, oral or written,
with respect to such matters, which the Parties acknowledge have been merged
into this Release.


13.    Severability and Judicial Modification. If any portion of the Agreement
is adjudicated to be invalid or unenforceable, then a court of competent
jurisdiction shall amend, modify or delete that portion thus adjudicated invalid
or unenforceable, and the validity and enforceability of the remainder of this
Agreement shall be unaffected.
14.    Construction. All words used in the Agreement shall, unless defined
herein or in the Employment Agreement, have their plain meaning in ordinary
English. The Agreement shall not be construed or interpreted for or against any
Party hereto because that Party drafted or caused the Party’s representative to
draft any of its provisions. Whenever the context so requires, the singular
shall include the plural and vice versa, and the masculine gender shall include
the feminine (or neuter) gender and vice versa.
15.    Knowing, Voluntary Agreement. Executive agrees and acknowledges that he
has received and read this Agreement, that the provisions of this Agreement are
understandable to him, and that he fully appreciates and understands the meaning
of its terms and their effect.


- 5 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Release as set forth
below.




Dated:     October 26, 2020             
_______________________________________        
Craig R. Dahl, Executive

TCF FINANCIAL CORPORATION


Dated:     October 26,
2020            By:_____________________________________                        
Its: _____________________________________                    












    
TCF FINANCIAL CORPORATION
By:    /s/ Craig R. Dahl
/s/ David T. Provost         Name: Craig R. Dahl
David T. Provost, Executive                Title:    President and Chief
Executive Officer














- 6 -

--------------------------------------------------------------------------------






WAIVER OF 21-DAY NOTICE PERIOD
I have been provided with the Release between TCF Financial Corporation
(collectively with TCF Bank and all of their affiliates, “TCF”) and Craig R.
Dahl (“Executive”).
I understand that I have twenty-one (21) days from the date the Agreement was
presented to me to consider whether or not to sign the Agreement. I further
understand that I have the right to seek counsel prior to signing the Agreement.
I am knowingly and voluntarily signing and returning the Agreement prior to the
expiration of the twenty-one (21)-day consideration period. I understand that I
have seven (7) days from signing the Agreement to revoke the Agreement to assert
claims under the Age Discrimination in Employment Act and fifteen (15) days from
signing the Agreement to revoke the Agreement to assert claims under the
Minnesota Human Rights Act, by delivering a written notice of revocation to the
General Counsel (with a copy to the Chief Human Resources Officer), TCF
Financial Corporation, 11100 Wayzata Boulevard, Minnetonka, MN 55305.




        
Craig R. Dahl, Executive




Dated: ___





